Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in line 4 “the station” lacks antecedent basis and is inconsistent with “at least one station” in line 3, and in line 6 “the contents of (or “the temperature of the contents of” also lacks antecedent basis, as the preceding claim language is silent regarding any material which occupies the vessel(s).
Also in claim 1, the nexus or structural relationship between the housing and the at least one station is unclear (are the housing and the station(s) referring to integrated, or to mechanically or fluidly connected structures or units?). 
The claim 1 preamble term “bioprocessing” is also vague and ambiguous, as none of the structural units of the body of the claim have any recited functionality pertaining to separation of or other processing of specified biological or biochemical material or fluid. 
It is also unclear in claim 1 whether the separation chamber and vessel(s), or of structure to regulate or control temperature of the housing compartment and of the station area are positively recited components of the system, and whether the claim is reciting there being just one “area” or instead is reciting “area(s)” for each respective one or more supported vessels. 
In claim 2, “rotational arrangement” is vague and indefinite as to whether this refers to structure or a configuration for rotating the housing, or to component(s) therein such as the temperature controllable compartment introduced in claim 1.
In claim 3, “moveable sufficiently to provide a mixing action in use” is vague and indefinite as to what criteria or standard defines sufficiency of movement, or whether the mixing or movement pertains to the storage vessel(s) and/or contents therein.
In each of claims 4 and 8, “preferably…” is indefinite, since it is unclear whether what follows is a positively recited limitation or system component.
In claim 5, “said table” lacks antecedent basis, it is suggested that claim 5 be made dependent on claim 3.
In claim 6, it is unclear whether the recited valve actuators are structurally associated with the housing, and/or with the station(s) recited in claim 1, and also unclear if the “one or more valves” are positively recited system components.
In claim 7, “at said compartment and at said area” is grammatically confusing, and the claim is ambiguous as to whether there is just one controller and just one temperature sensor, or instead are separate controllers and/or temperature sensors for the separate system components of housing compartment and station area.
For claim 9, recitation of “when used” renders the entire claim indefinite, and it is unclear whether the recited “separation chamber” and “one or more fluid storage vessels” or “disposable fluidic arrangement” encompassing such chamber and vessel(s) concern the same or different components than those introduced in independent claim 1; and 
“in fluid communication” is grammatically incomplete (“being in fluid communication” is suggested), and “being separable, and fluidly isolated” is vague and ambiguous as to meaning; with “the remaining system” lacking antecedent basis (does this encompass components other than “separation chamber” and “storage vessel(s)”).
For claim 10, recitation of “when used” renders the entire claim indefinite, and it is unclear whether the recited “separation chamber” and “disposable fluidic arrangement” encompassing such chamber concerns the same or a different component than that introduced in independent claim 1; and “one or more valve arrangements” is vague, ambiguous and indefinite as to number of valves, valve location(s) and configuration or functionality of valve(s) and whether optional plurality of valve arrangements corresponds to additional valve(s) and valve location(s) and configuration or functionality.
In claim 11, “steps in any suitable order”, “such as mammalian cells”, “or a similar temperature” are each vague, indefinite and ambiguous as to degree of scope and range encompassed. 
In claim 12, “or a similar temperature” is vague, indefinite and ambiguous as to degree of scope and range encompassed, and recitation of “instead of their introduction into the separation chamber” constitutes an improper broadening of the dependent claim over independent claim 11 which required introduction of at least a portion of the further fluids into the separation chamber.
In claim 13, “according to any one or more of the procedures defined in the examples 1-8 described therein” improperly refers only to an unclear and ambiguous amount of subject matter described in the Specification, “the procedures” also lacking antecedent basis; claims cannot depend from or reference subject matter from the Specification, and, it is thus unclear what method steps are encompassed by “operating the system”.
In claim 14, “obtained by any one or more of the methods of claim 11” is indefinite as to how many of the method steps of claim 11, and what order of method steps are encompassed, in addition “method steps of claim 11” is inconsistent with claim 11 which only recites a single method.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 12, recitation of “instead of their introduction into the separation chamber” constitutes an improper broadening of the dependent claim over independent claim 11 which required introduction of at least a portion of the further fluids into the separation chamber.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss) in view of Amman et al patent 6,335,166 (Ammann). Referenced paragraph numbers of the Specification of the PGPUBS Documents relied upon in this rejection and other rejections of this Office Action are identified with “[ ]” symbols. 
For claim 1, Goemann-Thoss discloses: An analytical bioprocessing system [0001, 0002] comprising apparatus: 
including a housing 12 [0240] having a temperature controllable compartment (rotor) for removably accepting a separation chamber (centrifugal separation chamber, [0140, “the at least one rotor is disposed rotatably in at least one centrifuge vessel”…’rotor of laboratory containers disposed in holders in the rotor…”heater/cooling apparatus…controlled and regulated…laboratory centrifuge…centrifuge can perform a separation method…constituents of suspensions…are separated”]), 
the apparatus further comprising at least one station [ 0196 “laboratory instrument…laboratory table…workbench of a chemical, biochemical or biomedical laboratory…workspace…”, [0199, 0201 “workspace…worktop…section of the workspace”]),
 for supporting one or more fluid incubation and storage vessels, while shaking or moving material in the incubator and storage vessel [0144, “instrument]…incubator space…turning devices for turning…shaker apparatus for shaking and moving…”; 0145, “overhead and flatbed shakers”],
the one or more storage vessels [0144 “instrument”] integrated with respective components to controllably maintain the temperature of the vessels, and for increasing or decreasing the temperature of the contents of the or each supported vessel [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”].
Claim 1 and claims dependent therefrom differ from Goemann-Thoss by requiring the structure for controlling and increasing or decreasing the temperature of the contents of the or each supported storing and mixing vessel to be a temperature-controllable area of the station supporting the vessel(s). 
Ammann teaches an analytical bioprocessing system (Abstract) comprising fluid incubator or storage vessels (incubators 600,602,604,606) which are operated at controlled temperatures, in which a station supporting storage and mixing vessels (processing deck 200) includes temperature-controllable area(s) (temperature ramping stations 700) for increasing or decreasing the temperature of the contents of the storage vessels (see column 12, line 47-column 13, line 15). 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system by supporting the components to controllable maintain the temperature of the storage vessels, in an area of the supporting station, as taught by Ammann, so as to more accurately control the incubation or storage temperatures while minimizing temperature fluctuations within the incubators.
Goemann-Thoss further or specifically discloses: 
wherein the housing includes a rotational arrangement for centrifugal separation for claim 2 [0140]; 
the station supporting the one or more fluid storage vessels comprising a table, being sufficiently movable to provide a mixing action for one or more mixing vessels in use for claim 3 [0196];
the movement of a supporting table, also supporting  for one or more fluid storage vessels controllable to effecting a cyclical rocking motion about at least one rotational axis for claim 4 [0145 “shaker…movement frequency in the case of an oscillating drive”] ; and 
the supporting table for the station having a closeable cover for claim 5 (figure 1, [0240, the entire laboratory system or machine enclosed in a housing 12 having a top side or closeable cover 12b]; 
For claim 7, Ammann further teaches:
a controller and a temperature sensor for sensing the temperature at said compartment and at said area, and operable to heat or cool the compartment and/or the area, in response to said sensed temperature (see column 30, lines 42-58 regarding thermistors or thermal sensors on or within housing 702 and embedded controller for controlling the temperature-controlling ramping station to maintain a generally highly accurate, uniform temperature, also see column 33, lines 20-33); and 
the temperature sensor being a contactless temperature sensor for claim 8.
For claims 6, 9 and 10, Goemann-Thoss further discloses: 
the separation chamber fluidly communicating with the one or more storage vessels, inherently with a fluidic system; and the separation chamber including a centrifugal separator which is removably mountable within a housing compartment; and the centrifugal separator having one or more ports allowing fluid ingress into or egress out of the chamber via the ports, which are inherently in fluid communication with fluid conduits ([0197, 0203 and 0209-0215 together suggest fluidly handling and transporting sample volumes between work stations of the system, i.e. between the incubating and storage station and the separation station, with [0140 concerning the centrifugal separator, centrifugal separators necessarily comprising at least one inlet port and at least one outlet port for introduction or ingress of fluid or liquid being separated and for egress of separated liquid mixture component . 
Claims 6, 9 and 10 further differ from Goemann-Thoss by requiring:  the disposable fluidic arrangement comprising controllable valves or valve arrangements for controlling a fluid flow through the system, being controlled and corresponding valve actuators, or being effective for selectively effecting fluidic isolation, respectively. for claims 6 and 9, 
and the fluidic arrangement being disposable, thus separable and fluidically isolated from remaining components of the system for claims 9 and 10.
Ammann further teaches such valve or valve arrangement and corresponding valve solenoids or “actuators” for controlling flow through the system and selectively effecting flow communication or isolation, through tubes of a fluid communicating system, the analytical system (column 20, lines 35-54) for effecting greater control of flow of the biological suspension being transported between processing stations. 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system incorporating the valve or valve arrangement and valve actuators taught by Ammann, so as to effect greater control of flow of the biological suspension being transported between processing stations.
For claim 13, Goemann-Thoss further discloses a method for the bioprocessing of cell suspensions to provide cell separation and/or concentration. Goemann-Thoss also discloses providing the following components of claim 1, including: An analytical bioprocessing system [0001, 0002] comprising apparatus: 
including a housing 12 [0240] having a temperature controllable compartment (rotor) for removably accepting a separation chamber (centrifugal separation chamber, [0140, “the at least one rotor is disposed rotatably in at least one centrifuge vessel”…’rotor of laboratory containers disposed in holders in the rotor…”heater/cooling apparatus…controlled and regulated…laboratory centrifuge…centrifuge can perform a separation method…constituents of suspensions…are separated”]), 
the apparatus further comprising at least one station [ 0196 “laboratory instrument…laboratory table…workbench of a chemical, biochemical or biomedical laboratory…workspace…”, [0199, 0201 “workspace…worktop…section of the workspace”]),
 for supporting one or more fluid incubation and storage vessels, while shaking or moving material in the incubator and storage vessel [0144, “instrument]…incubator space…turning devices for turning…shaker apparatus for shaking and moving…”; 0145, “overhead and flatbed shakers”],
the one or more storage vessels [0144 “instrument”] integrated with respective components to controllably maintain the temperature of the vessels, and for increasing or decreasing the temperature of the contents of the or each supported vessel [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”].
Claim 13 also differs from Goemann-Thoss by requiring the structure for controlling and increasing or decreasing the temperature of the contents of the or each supported storing and mixing vessel to be a temperature-controllable area of the station supporting the vessel(s). 
Ammann teaches an analytical bioprocessing system (Abstract) comprising fluid incubator or storage vessels (incubators 600,602,604,606) which are operated at controlled temperatures, in which a station supporting storage and mixing vessels (processing deck 200) includes temperature-controllable area(s) (temperature ramping stations 700) for increasing or decreasing the temperature of the contents of the storage vessels (see column 12, line 47-column 13, line 15). 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Goemann-Thoss system by supporting the components to controllable maintain the temperature of the storage vessels, in an area of the supporting station, as taught by Ammann, so as to more accurately control the incubation or storage temperatures while minimizing temperature fluctuations within the incubators.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss) in view of Ammann et al patent 6,335,166 (Ammann), as applied to claims 1-7, 9, 10 and 13 above, and further in view of Lapham et al PGPUBS Document US 2017/0045542 (Lapham). Claim 8 further differs from Goemann-Thoss in view of Ammann, by requiring that the temperature sensor for sensing temperature of the compartment and area of the incubation or storage be a contactless type temperature sensor. Lapham teaches a system for processing and analyzing biochemical samples including mixing and separation modules, in which the modules are temperature controlled and incorporate contactless temperature sensors (see particularly [0064 for a general description of system components and [0115 and 0120 regarding contactless temperature sensors and other contactless sensors]. It would have been further obvious to the skilled artisan to have utilized such types of temperature sensors in the Goemann-Thoss system as modified by Ammann, for easier installation and maintenance of system components, and for avoiding interfering with flow of sample fluids.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham et al PGPUBS Document US 2017/0045542 (Lapham) in view of Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss). Referenced paragraph numbers of the Specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols.
For claim 11, Lapham discloses: A method for the bioprocessing of fluids, the method comprising the following steps in any suitable order: 
a) providing a bioprocessing system including a separation chamber (magnetic bead separation tube or vessel) in fluid communication with one or more fluid vessels ([0015, 0018 and 0028 regarding magnetic separation in a well or tube chamber in fluid communication with sample containers or tubes, and 0088 regarding details of fluid communication aided by pumps and valves]) , 
b) introducing a cell suspension, such as mammalian cells, into the separation chamber of the system [0064 “liquid that may be dispensed…suspension system…magnetically…separating the beads from other components in a liquid]; 
c) controlling the temperature of the suspension [0058, 0091 and 0092 concerning a control system for sensing and controlling temperature throughout the system] ; 
d) introducing a further fluid or fluids into one or more fluid vessels of the system  [see mixing of dispensed liquids in wells and sample tubes in 0058, and mixing of reagents, and solutions for specific purposes in 0064]; 
and 
f) introducing at least a portion of the further fluids into the separation chamber at the same or a similar temperature as the suspension (inherently achieved by control units controlling temperatures of modules of the system configured in series at [0091, 0134]).
Claim 11 differs from Lapham by requiring: e)  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension.
However, Goemann-Thoss teaches an analytical bioprocessing method comprising providing a system in which fluid storage vessels are operated at controlled temperatures [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”], and in which a station supporting storage and mixing vessels includes a temperature-controllable area for increasing or decreasing the temperature of the contents of the storage vessels and see  [0140, see “centrifuge…at least one heater/cooling apparatus, by means of which the temperature…can be controlled and/or regulated”…temperature setting”]. 
Step e) of claim 11 regarding controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension is suggested by Goemann-Thoss at [0041-0043 and 0136 concerning treatment data from plural instruments or vessels of the system being correlated and synchronized, and [0140 and 0144 regarding at least one heater/cooling apparatus, by means of which the temperature…can be controlled and/or regulated”…temperature setting” and  ]. 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Lapham method by adding a control step of controlling the temperature of the further buffer and reagent fluid(s) in said vessel(s) in relation to the temperature of the suspension for creating a more uniform temperature of the cell suspension as it is separated, thus obtaining consistent products of the separation step. 
For claim 12, Lapham further discloses: providing of a station for mixing the further fluid or fluids contained in one or more of said vessels , wherein the method further comprising the step of mixing the fluid or fluids contained in the vessel or vessels at the mixing station ([see mixing of dispensed liquids in wells and sample tubes in 0058, and mixing of reagents, and solutions for specific purposes in 0064]; and 
introducing at least a portion of the further fluids into a vessel at the mixing station, at the same or a similar temperature as the suspension, as well as, or instead of their introduction into the separation chamber [0058, 0091 and 0092 concerning a control system for sensing and controlling temperature throughout the system, thus suggesting all fluids being mixed being at similar temperatures after the mixing]) .
Claim 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Lapham et al PGPUBS Document US 2017/0045542 (Lapham) or, in the alternative, under 35 U.S.C. 103 as obvious over Lapham et al PGPUBS Document US 2017/0045542 (Lapham) in view of Goemann-Thoss et al PGPUBS Document US 2015/0104796 (Goemann-Thoss). Referenced paragraph numbers of the Specification of the PGPUBS Documents relied upon are identified with “[ ]” symbols. 
Lapham discloses obtaining separated blood cells from a suspension [0064 “liquid that may be dispensed…suspension system…magnetically…separating the beads from other components in a liquid] ; obtained by at least steps or “methods” of part a)- d) and f) of claim 11 as follows: 
Lapham thus also disclosing:  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension. a) providing a bioprocessing system including a separation chamber (magnetic bead separation tube or vessel) in fluid communication with one or more fluid vessels ([0015, 0018 and 0028 regarding magnetic separation in a well or tube chamber in fluid communication with sample containers or tubes, and 0088 regarding details of fluid communication aided by pumps and valves]) , 
b) introducing a cell suspension, such as mammalian cells, into the separation chamber of the system [0064 “liquid that may be dispensed…suspension system…magnetically…separating the beads from other components in a liquid]; 
c) controlling the temperature of the suspension [0058, 0091 and 0092 concerning a control system for sensing and controlling temperature throughout the system] ; 
d) introducing a further fluid or fluids into one or more fluid vessels of the system  [see mixing of dispensed liquids in wells and sample tubes in 0058, and mixing of reagents, and solutions for specific purposes in 0064]; 
and 
f) introducing at least a portion of the further fluids into the separation chamber at the same or a similar temperature as the suspension (inherently achieved by control units controlling temperatures of modules of the system configured in series at [0091, 0134]).
Optionally Claim 14 differs from Lapham by requiring the cells to have been produced by a procedure that also includes: e)  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension. 
When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, the product is not considered patentably distinct. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  MPEP  § 2113.
When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process as making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  Also now see In SmithKline Beecham Corp. v Apotex Corp. Federal Circuit 02/24/2006, where it was held that process limitations in product by process claims are not positively recited limitations.
In this instance, Lapham is deemed to disclose a substantially similar product as that of applicant’s concerning relatively purified, concentrated and separated blood cells of a suspension, [0064]. 
Optionally claim 14 differs from Lapham by requiring: method step e)  of claim 11: 
Claim 11 differs from Lapham by requiring: e)  controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension.
However, Goemann-Thoss teaches an analytical bioprocessing method comprising providing a system in which fluid storage vessels are operated at controlled temperatures [0144, “instrument…means…climatic conditions…maintain a microclimate with regulated…temperature conditions…heater/cooling apparatus”], and in which a station supporting storage and mixing vessels includes a temperature-controllable area for increasing or decreasing the temperature of the contents of the storage vessels and see  [0140, see “centrifuge…at least one heater/cooling apparatus, by means of which the temperature…can be controlled and/or regulated”…temperature setting”]. 
Step e) of claim 11 regarding controlling the temperature of the further fluid(s) in said vessel(s) in relation to the temperature of the suspension is suggested by Goemann-Thoss at [0041-0043 and 0136 concerning treatment data from plural instruments or vessels of the system being correlated and synchronized, and [0140 and 0144 regarding at least one heater/cooling apparatus, by means of which the temperature…can be controlled and/or regulated”…temperature setting” and  ]. 
It would have been obvious to one of ordinary skill in the bioprocessing arts, to have modified the Lapham method, as taught by Goemann-Thoss, by adding a control step of controlling the temperature of the further buffer and reagent fluid(s) in said vessel(s) in relation to the temperature of the suspension for creating a more uniform temperature of the cell suspension as it is separated, thus obtaining consistent products of the separation step. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kessler et al patent 6,416,454 concerns mixing and sedimentation effecting centrifuges having mechanisms for both mixing and controlled heating and cooling. Heath et al PGPUBS Document US 2002/0133002 concerns automated multi-step procedures for storing, mixing and separating nucleic-acid containing biological mixtures.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778